
	

113 S94 IS: To terminate the $1 presidential coin program.
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 94
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To terminate the $1 presidential coin
		  program.
	
	
		1.Termination of presidential
			 $1 coin programSection 5112
			 of title 31 United States Code, is amended by striking subsection (n) and
			 inserting the following:
			
				(n)[Reserved.]
				.
		
